In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 16-1345V
                                          (not to be published)

*****************************
LINDA ADKINS GREER, as legal representative *
of the ESTATE OF MICHAEL STEPHEN            *                              Special Master Corcoran
GREER, deceased,                            *
                                            *
                  Petitioner,               *                              Filed: April 27, 2017
                                            *
             v.                             *
                                            *                              Decision by Stipulation; Damages;
SECRETARY OF HEALTH                         *                              Influenza (“Flu”) Vaccine;
AND HUMAN SERVICES,                         *                              Transverse Myelitis (“TM”);
                                            *                              Death.
                  Respondent.               *
                                            *
*****************************


Milton C. Ragsdale, IV, Ragsdale LLC, Birmingham, AL, for Petitioner.

Collen C. Hartley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On October 14, 2016, Linda Adkins Greer, as legal representative of the Estate of Michael
Stephen Greer, filed a petition seeking compensation under the National Vaccine Injury
Compensation Program (“Vaccine Program”).2 The petition alleges that Mr. Greer suffered from
transverse myelitis (“TM”) as a result of his October 22, 2014, influenza (“flu”) vaccine. Petitioner
further alleges that Mr. Greer’s death was the sequela of his alleged vaccine-related injury.


1
  This Decision has been designated “not to be published,” which means I am not directing it to be posted on the Court
of Federal Claims’s website. However, it will nevertheless be made public in accordance with the E-Government Act
of 2002, 44 U.S.C. § 3501 (2012). As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to
the decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each
party has fourteen days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b). Otherwise, the whole decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
        Respondent denies that the flu vaccine caused Mr. Greer’s alleged TM, any other injury,
or his death. Nonetheless both parties, while maintaining their above-stated positions, agreed in a
stipulation (filed on April 27, 2017) that the issues before them could be settled, and that a decision
should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $405,000.00 in the form of a check payable to Petitioner as legal
             representative of the Estate of Michael Stephen Greer.

Stipulation ¶ 8. This amount represents compensation for all damages that would be available
under Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner as legal representative of the Estate of Michael Stephen Greer. In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the Court is directed to enter judgment
herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2